DETAILED ACTION
	This Office action is responsive to communication received 03/11/2021 – application papers received, including Power of Attorney; 04/27/2021 - IDS
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continuation Data
	Applicant’s attention is directed to the listing of related parent files, as set forth on the Application Filing Receipt, mailed 03/24/2021.  The listing of related parent files will not be repeated here, for brevity. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the toe-side recess on the outer surface of the bottom portion along with the heel-side recess on the outer surface of the bottom portion must be shown or the feature(s) canceled from the claim(s).  Currently, there are no numerals in any of the drawings that are associated with the toe-side recess and the heel-side recess.  Note that element (145) shown in FIG. 2 for example is identified as an outer surface.  It is not clear from the drawings exactly what part is to be designated as the heel-side recess and the toe-side recess.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification – Lack of Antecedent Basis
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:  The specification lacks proper antecedent basis for the following language:
“a toe-side recess on the outer surface of the bottom portion, the toe-side recess located between the central protrusion and the toe-side protrusion; and a heel-side recess on outer surface of the bottom portion, the heel-side recess located between the central protrusion and the heel-side protrusion” (claim 1); 
“wherein the toe-side protrusion is bounded by the toe-side recess and a perimeter portion of the toe portion, and wherein the heel-side protrusion is bounded by the heel-side recess and a perimeter portion of the heel portion” (claims 7 and 13); 
“a toe-side recess on the outer surface of the bottom portion, the toe-side recess located between the toe-side bounding plane and a central vertical plane; and a heel-side recess on the outer surface of the bottom portion, the heel-side recess located between the heel-side bounding plane and the central vertical plane” (claim 8); 
“a toe-side recess in the outer surface of the bottom portion, wherein the toe-side protrusion is bounded by the toe-side recess and a perimeter portion of the toe portion” (claim 19); and 
“a heel-side recess on the outer surface of the bottom portion, wherein the heel-side protrusion is bounded by the heel-side recess and a perimeter portion of the heel portion” (claim 20. 
Specification – Objections to Abstract
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the abstract fails to describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.  For instance, the abstract makes no mention whatsoever of the details added to the top portion, including a shoulder and makes no mention as to the details of the bottom portion of the club head, including the protrusions and weight ports. Correction is required.  See MPEP § 608.01(b).
   Information Disclosure Statement
The 26-page IDS, received 04/27/2021, contains three citations, wherein the significance of these references with respect to the claimed invention is not understood.  The references include:
Cite No.    Patent Number     Name of Patentee	Title
60             7658666		Sung			Superhard Cutters and Associated…
126	     D405498		Laney			Fishing Lure
165	     D636893		Nicholls et al.		Diagnostic Instrument		
These references noted above have been “considered” only to the extent that the information provided on the IDS matches the information in the PTO records insofar as the Patent Number or Publication Number, Issue Date or Publication Date and Patentee or Inventor.
Status of Claims
	Claims 1-20 are pending.
	FOLLOWING IS AN ACTION ON THE MERITS:

Claim Objections
Claim 1 is objected to because of the following informalities:  In line 21, it would appear that the term --the-- should precede “outer”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10, 16 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 10, line 2, “less than or equal to 40%” is indefinite because the open-ended language “less than”, interpreted in light of the specification, makes it difficult to understand the lower percent extent of the surface area.  For example, the current claim language provides that the raised central top portion has an outer surface area of 0% of a total outer surface area of the top portion, which would mean that the club head is void of a raised central top portion.  
As to claim 16, “greater than or equal to 0.5 mm” is indefinite because the open-ended language “greater than”, interpreted in light of the specification, makes it difficult to understand the maximum distance to which the outer surface of the toe-side top portion is recessed below the forward portion proximate the junction. For example, the current claim language provides that the recess can extend as far as the sole portion, which would make it difficult to understand what exactly how the club head is to be structured. 
As to claim 17, “greater than or equal to 0.5 mm” is indefinite because the open-ended language “greater than”, interpreted in light of the specification, makes it difficult to understand the maximum distance to which the outer surface of the heel-side top portion is recessed below the forward portion proximate the junction. For example, the current claim language provides that the recess can extend as far as the sole portion, which would make it difficult to understand what exactly how the club head is to be structured. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 14-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of USPN 10,376,754 in view of De Shiell (USPN 6,969,326). 
The claimed invention of the ‘754 patent differs from the instant claims in that the claimed invention of the ‘754 patent, on one hand, is more specific that the instant claims.  For example, the claims of the ‘754 patent further require “the crown portion comprising: an upper plurality of composite layers; a lower plurality of composite layers; a crown stiffening portion disposed between the upper plurality of composite layers and the lower plurality of composite layers”…”and a central integral rib extending along the front perimeter of the crown portion and connecting the toe-side integral rib to the heel-side integral rib, the central integral rib comprising a plurality of composite layers”.  On the other hand, the claims of the ‘754 patent lack “a shoulder portion continuously extending along an entire perimeter of the opening; a crown portion attached to the shoulder portion and covering the opening”…”and wherein the shoulder portion extends a distance inward toward the opening.” Here, De Shiell is cited to show that it is old in the art to provide a top portion of a club head with an opening that is surrounded by a shoulder upon which a crown portion is seated (i.e., FIGS. 2 and 6 and col. 2, line 67 through col. 3, line 8 along with col. 4, lines 46-64 in De Shiell).  In view of the patent to 
De Shiell, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the claimed invention of the ‘754 patent by providing the top portion of the club head with a shoulder portion continuously extending along an entire perimeter of the opening; a crown portion attached to the shoulder portion and covering the opening, the motivation being to help maintain the removable crown properly seated in the opening.  As for the dimensions required by instant claims 15-17, the modification of the claimed invention of the ‘754 patent to include an appropriately-sized shoulder portion  and recess to secure the crown portion would have been obvious in view of the further guidance in De Shiell (i.e., col. 5, lines 13-26) to size the walls of the top portion and the size of the ledge.  The optimal dimensions for the shoulder portion and the recess would have been attainable through routine experimentation.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 

Claims 14-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of USPN 10,695,624 in view of De Shiell (USPN 6,969,326). 
The claimed invention of the ‘624 patent differs from the instant claims in that the claimed invention of the ‘624 patent, on one hand, is more specific that the instant claims.  For example, the claims of the ‘624 patent further require “an outer layer of composite material and an inner layer of composite material”…”a central integral rib extending from the toe-side integral rib to the heel-side integral rib, the central integral rib extending along a junction formed between the front perimeter of the crown portion and the forward portion of the top portion; and a raised central crown portion extending from the toe-side integral rib to the heel-side integral rib and extending from the central integral rib toward the rear perimeter of the crown portion”.  On the other hand, the claims of the ‘624 patent lack “a shoulder portion continuously extending along an entire perimeter of the opening; a crown portion attached to the shoulder portion and covering the opening”…”and wherein the shoulder portion extends a distance inward toward the opening.” Here, De Shiell is cited to show that it is old in the art to provide a top portion of a club head with an opening that is surrounded by a shoulder upon which a crown portion is seated (i.e., FIGS. 2 and 6 and col. 2, line 67 through col. 3, line 8 along with col. 4, lines 46-64 in 
De Shiell).  In view of the patent to De Shiell, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the claimed invention of the ‘624 patent by providing the top portion of the club head with a shoulder portion continuously extending along an entire perimeter of the opening; a crown portion attached to the shoulder portion and covering the opening, the motivation being to help maintain the removable crown properly seated in the opening.  As for the dimensions required by instant claims 15-17, the modification of the claimed invention of the ‘624 patent to include an appropriately-sized shoulder portion  and recess to secure the crown portion would have been obvious in view of the further guidance in De Shiell (i.e., col. 5, lines 13-26) to size the walls of the top portion and the size of the ledge.  The optimal dimensions for the shoulder portion and the recess would have been attainable through routine experimentation.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 

Claims 14-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of USPN 11,103,755 in view of De Shiell (USPN 6,969,326). 
The claimed invention of the ‘755 patent differs from the instant claims in that the claimed invention of the ‘755 patent, on one hand, is more specific that the instant claims.  For example, the claims of the ‘755 patent further require “a first rib extending in a first rearward direction from a front perimeter of the crown portion; a second rib extending in a second rearward direction from the front perimeter, the second rearward direction being different than the first rearward direction; and a third rib extending along a section of the front perimeter and connected to the first and second ribs, wherein the first, second, and third ribs divide the crown portion into a toe-side crown portion, a heel-side crown portion, and a central crown portion between the toe-side crown portion and the heel-side crown portion, and wherein the toe-side crown portion, the heel-side crown portion, and the central crown portion each have different outer surface areas”.  On the other hand, the claims of the ‘755 patent lack “a shoulder portion continuously extending along an entire perimeter of the opening; a crown portion attached to the shoulder portion and covering the opening”…”and wherein the shoulder portion extends a distance inward toward the opening.”  Here, De Shiell is cited to show that it is old in the art to provide a top portion of a club head with an opening that is surrounded by a shoulder upon which a crown portion is seated (i.e., FIGS. 2 and 6 and col. 2, line 67 through col. 3, line 8 along with col. 4, lines 46-64 in De Shiell).  In view of the patent to De Shiell, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the claimed invention of the ‘755 patent by providing the top portion of the club head with a shoulder portion continuously extending along an entire perimeter of the opening; a crown portion attached to the shoulder portion and covering the opening, the motivation being to help maintain the removable crown properly seated in the opening.  As for the dimensions required by instant claims 15-17, the modification of the claimed invention of the ‘755 patent to include an appropriately-sized shoulder portion  and recess to secure the crown portion would have been obvious in view of the further guidance in De Shiell (i.e., col. 5, lines 13-26) to size the walls of the top portion and the size of the ledge.  The optimal dimensions for the shoulder portion and the recess would have been attainable through routine experimentation.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of USPN 10,960,274 in view of De Shiell (USPN 6,969,326). 
The claimed invention of the ‘274 patent differs from the instant claims in that the claimed invention of the ‘274 patent, on one hand, is more specific that the instant claims.  For example, the claims of the ‘274 patent further require “the raised central top portion having a maximum height that is greater than a maximum height of the toe-side top portion and greater than a maximum height of the heel-side top portion”.  On the other hand, the claims of the ‘274 patent lack “a shoulder portion continuously extending along an entire perimeter of the opening; a crown portion attached to the shoulder portion and covering the opening”…”and wherein the shoulder portion extends a distance inward toward the opening.”  Here, De Shiell is cited to show that it is old in the art to provide a top portion of a club head with an opening that is surrounded by a shoulder upon which a crown portion is seated (i.e., FIGS. 2 and 6 and col. 2, line 67 through col. 3, line 8 along with col. 4, lines 46-64 in De Shiell).  In view of the patent to De Shiell, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the claimed invention of the ‘274 patent by providing the top portion of the club head with a shoulder portion continuously extending along an entire perimeter of the opening; a crown portion attached to the shoulder portion and covering the opening, the motivation being to help maintain the removable crown properly seated in the opening.  As for the dimensions required by instant claims 15-17, the modification of the claimed invention of the ‘274 patent to include an appropriately-sized shoulder portion  and recess to secure the crown portion would have been obvious in view of the further guidance in De Shiell (i.e., col. 5, lines 13-26) to size the walls of the top portion and the size of the ledge.  The optimal dimensions for the shoulder portion and the recess would have been attainable through routine experimentation.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
The remaining limitations in the instant claims are encompassed by the claimed invention of the ‘274 patent.  By way of example only, as to instant claim 1, see claim 1 of the ‘274 patent.  As to instant claims 6 and 12, see claim 14 of the ‘274 patent, which requires a third weight port and a fourth weight port.  As to instant claim 10, see claim 8 of the ‘274 patent, which requires the raised central top portion has an outer surface area that is less than or equal to 40% of a total outer surface area of the top portion.  
   Further Observations on Obviousness-Type Double Patenting
Applicant is respectfully urged to maintain a clear line of demarcation between the instant claim set and the claims in the related prior patents listed herein below. While no double patenting rejections based on the prior patents listed below are currently being made of record, maintaining a clear distinction between the instant claims and the claims of each of the prior patents listed here will help to reduce the likelihood of obviousness-type double patenting concerns arising during later prosecution in the instant case. Itis clear that the applicant, who in this case is most familiar with the language, content and prosecution history of the prior patents identified here, is best equipped to recognize any potential double patenting concerns and should therefore make an effort to amend the instant claims or file appropriate terminal disclaimers. The applicant is respectfully requested to provide further comment as to whether he believes that the claims of the prior patents listed here conflict, or do not conflict, with the claims of the instant application.
USPNs: 10384102; 9999814; 9795842; 10843051; 10413787; 10722765; and 10967231.


Further References of Interest
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fig. 1 in Gorman;
Fig. 2 in Seluga (‘649);
Fig. 2 in Stites;
Fig. 8 in Stevens;
Crown insert in Fig. 1 in Chen;
Fig. 11 in Simone;
Fig. 5 in Mizutani;
Fig. 10 in Goudarzi;
Fig. 8 in Seluga (‘017);
Fig. 10B in Foster;
Figs. 3 and 8 in Kawaguchi;
Fig. 6 in Dumontier.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEBASTIANO PASSANITI whose telephone number is (571)272-4413. The examiner can normally be reached 9:00AM-5:00PM Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571)-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SEBASTIANO PASSANITI
Primary Examiner
Art Unit 3711



/SEBASTIANO PASSANITI/Primary Examiner, Art Unit 3711